893 F.2d 1335
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Edward SHUMAKER, Plaintiff-Appellant,v.COMBINED INSURANCE COMPANY OF AMERICA, Defendant-Appellee.
No. 89-1294.
United States Court of Appeals, Sixth Circuit.
Jan. 19, 1990.

1
Before DAVID A. NELSON and BOGGS, Circuit Judges, and WILLIAM O. BERTELSMAN, District Judge.*

ORDER

2
Plaintiff, David E. Shumaker, appeals a judgment of the district court which dismissed his cause of action for breach of contract.  He now moves for a reduction in his appeal bond.  Defendant, Combined Insurance Co., moves to compel plaintiff to serve it with copies of his pleadings before this court and for the imposition of costs and attorney's fees.  Upon consideration of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff, proceeding pro se and in forma pauperis, filed a complaint for breach of contract in the District Court for the Eastern District of Michigan.  As the basis of his claim for monetary damages, he alleged that defendant had failed to pay benefits due him pursuant to a contract for health insurance after he had been admitted to three different hospitals.  Defendant responded by filing a motion for summary judgment in which it argued that it had fully complied with the contract by paying the benefits directly to the hospitals according to assignments executed by plaintiff.  After review of the parties' pleadings and a hearing, the district court granted summary judgment in favor of defendant.  Plaintiff then filed this appeal.


4
Based upon a careful review of the record and the briefs, the court concludes that the district court did not err in granting the motion for summary judgment.  Accordingly, the motion to reduce the appeal bond is hereby denied and the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  Moreover, the court orders that plaintiff shall henceforth serve all further pleadings that may be filed in this appeal upon defendant.  However, defendant's motion for additional sanctions, including costs and attorney's fees, is denied.



*
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation